Orders unanimously reversed, without costs, and the motion to vacate the order of preclusion granted upon condition that the plaintiff, within five days after service of order with notice of entry thereof, serve a bill of particulars which will in all respects comply with the defendants’ demand dated August 27, 1935, and, at the same time, pay twenty dollars costs. In the event said condition is not complied with the orders appealed from are affirmed, with twenty dollars costs and disbursements to the respondents. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.